DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims and remarks filed September 30, 2021 via RCE. Claims 1-19 and 21 are currently pending, of which claims 1, 2, 4-9, 11, 12, 14-17, and 19 are currently amended. Claim 20 has been canceled and claim 21 is newly presented.

Response to Arguments
Note on Claim Interpretation
Applicant has amended claim 11 so the method claim no longer cites contingent limitations. Therefore, the previous claim interpretation on record has been withdrawn. The claim now explicitly requires all of the steps of the claim, making it in line with the other independent claims.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered. Specifically, Applicant has amended the claims at issue to further clarify where the input is occurring (on an application icon) and the nature of the launching/prevented launching in response to the fingerprinting. See Remarks 13. 
These arguments are moot and previously discussed reference Shi has been introduced to teach these features of the claim, as well as replacing Roh throughout the rejections below. Shi teaches a touch screen user interface where a user can touch application icon to launch the application and “if the user's identity is accepted, a program launcher (2550) can start the program by creating an execution context”. Because Shi explicitly launches the application in response to a verified identity, one of ordinary skill in the art would recognize that the application would not be launched if the identity is not verified. This is further evidence in Shi, which also states that “when identity of a user cannot be verified by a computing apparatus, the computing apparatus can halt its response to the user's touch interaction”. See Shi paras. [0039] and [0078].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (U.S. Publication No. 2014/0292666; hereinafter “Shi”) and further in view of Kim et al. (U.S. Publication No. 2014/0344954; hereinafter “Kim”).
As per claim 1, Shi teaches an apparatus comprising: a touch surface; a processor; and a memory configured to store code executable by the processor to (See Shi paras. [0022-25] and [0028]):
capture a fingerprint of a user touching an application icon of a plurality of application icons displayed on the touch surface to launch an application corresponding to the touched application icon; compare the captured fingerprint and an authorized fingerprint for an authorized user of the application corresponding to the touched application icon to determine a match (See Shi Figs. 2-3 and paras. [0055-57]: “when a user presses an application icon (110) and try to launch the application, the computing apparatus will sense the user's fingerprint(s) and verify the user's identity”; paras. [0015] and [0029]: user fingerprint templates for matching and identity verification);
in response to the captured fingerprint failing to match the authorized fingerprint, prevent the application corresponding to the touched application icon from being launched responsive to the user touching the touched application icon; in response to the captured fingerprint matching the authorized fingerprint, launch the application corresponding to the touched application icon (See Shi para. [0039]: user can touch application icon to launch the application and “if the user's identity is accepted, a program launcher (2550) can start the program by creating an execution context”. Because Shi explicitly launches the application in response to a verified identity, one of ordinary skill in the art would recognize that the application would not be launched if the identity is not verified. This is further evidence by para. [0078], which states that “when identity of a user cannot be verified by a computing apparatus, the computing apparatus can halt its response to the user's touch interaction”).
However, while Shi teaches the application verification fingerprinting and initiate a security response in response to any captured subsequent fingerprint failing to match the authorized fingerprint as the user utilizes the open application (See Shi para. [0051]: and in response to the application corresponding to the touched application icon being open subsequent to launch: capture one or more subsequent fingerprints as the user utilizes the open application, compare the one or more captured subsequent fingerprints to the authorized fingerprint as the user utilizes the open application, [and initiate a security response in response to any captured subsequent fingerprint failing to match the authorized fingerprint as the user utilizes the open application].
Kim teaches these limitations of the claim (See Kim paras. [0073] and [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages.” Therefore, as a user is using an application, fingerprint information can be compared to authorized user to allow continued access to the application; paras. [0125]: if fingerprint isn’t matched, “the digital device may not change the display from the current page”. This is a form of security response as well).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Shi with the fingerprinting of Kim. One would have been motivated to combine these references because both references disclose fingerprint authorization to change and access content, and Kim enhances the user experience by ensuring that the user is the only one accessing the restricted content, allowing for more enhanced security, ensuring that even if the user has 

As per claim 2, Shi/Kim further teaches wherein initiating the security response comprises at least one of: closing the open application, preventing interaction with the open application, locking the open application, or locking the apparatus (See Shi para. [0051]: “when identity of a user cannot be verified by a computing apparatus, the computing apparatus can halt its response to the user's touch interaction. In an alternative embodiment, the computing apparatus can switch to a locked state and show a user interface that asks the user to unlock the computing apparatus”; see also Kim paras. [0125]: if fingerprint isn’t matched, “the digital device may not change the display from the current page”).

As per claim 3, Shi/Kim further teaches wherein the touch surface comprises one or more of: a touchscreen, a touch panel, a touch-sensitive input device, and a button, wherein the user touches the surface while interacting with the apparatus (See Shi paras. [0013-16]: touch screen display panel).

As per claim 4, Shi/Kim further teaches wherein the touch surface includes a touchscreen comprising a fingerprint sensor positioned at a location for each of the plurality of application icons; and the processor is configured to launch the application in response to the captured fingerprint at the location for the touched application icon matching the authorized fingerprint (See Shi Figs. 2-3 and paras. [0039] and [0055-57]: 

As per claim 5, Shi/Kim further teaches wherein the authorized fingerprint is associated with the authorized user of the application; and launching the application in response to the captured fingerprint matching the authorized fingerprint comprises accessing, via the open application, one or more of: a user account associated with the authorized fingerprint, and one or more preferences associated with the authorized fingerprint (See Shi paras. [0015] and [0029]: user fingerprint templates for matching and identity verification; see also Kim paras. [0051], [0083-84], and [0101]: user authentication for application access, with user A having different functionalities, and thus preferences, as compared to user B).

As per claim 6, while Shi teaches a security response, as well as the captured fingerprints, Shi does not explicitly teach verifying one or more subsequent fingerprints as claimed, and therefore Shi does not explicitly teach wherein the executable code further causes the processor to: compare each captured subsequent fingerprint to the authorized fingerprint for the authorized user of the application each time the user touches the touchscreen as the user utilizes the open application; verify that one or more captured subsequent fingerprints matches the authorized fingerprint as the user utilizes the open application; and initiate the security response in response to the one or more captured subsequent fingerprints not matching the authorized fingerprint.
Kim teaches these limitations of the claim (See Kim paras. [0073] and [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages.” Therefore, as a user is using an application, fingerprint information can be compared to authorized user to allow continued access to the application; para. [0125]: if fingerprint isn’t matched, “the digital device may not change the display from the current page”. This is a form of security response as well).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Shi with the teachings of Kim for at least the same reasons as discussed above in claim 1.
As per claim 7, while Shi teaches verifying the fingerprints as discussed above, Shi does not explicitly teach wherein verifying that the one or more captured subsequent fingerprints matches the authorized fingerprint comprises verifying a match for each touch of the touchscreen as the user utilizes the open application.
Kim teaches these limitations of the claim (See Kim paras. [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Shi with the teachings of Kim for at least the same reasons as discussed above in claim 1.

As per claim 9, Shi/Kim further teaches wherein the executable code further causes the processor to access a security policy; and comparing the captured fingerprint and the authorized fingerprint occurs in response to a trigger stored in the security policy (See Shi Figs. 2-3 and paras. [0015], [0029], and [0055-57]: “when a user presses an application icon (110) and try to launch the application, the computing apparatus will sense the user's fingerprint(s) and verify the user's identity”. Therefore, the functional response that is triggered is whether or not the user’s fingerprint matches the appropriate template for identity verification; see also Kim paras. [0083], [0101], and [0125]: determinations made about access for users, which is a type of security policy. If fingerprint isn’t matched, “the digital device may not change the display from the current page”. This is a form of security response as well).

As per claim 10, Shi/Kim further teaches wherein the executable code further causes the processor to: store the authorized fingerprint in a user profile; and register the authorized fingerprint with one or more applications (See Shi paras. [0015] and [0029]: user fingerprint templates for matching and identity verification; see also Kim para. [0073]: storing fingerprint information of authenticated user).

As per claims 11-14, 15, 16, 17, and 18, the claims are directed to a method that implements the same features as the apparatus of claims 1-4, 6, 7, 9, and 10, respectively, and are therefore rejected for at least the same reasons therein.

As per claims 19 and 21, the claims are directed to a program product that implements the same features as the apparatus of claims 1 and 2, respectively, and is therefore rejected for at least the same reasons therein.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi/Kim as applied above and further in view of Burch et al. (U.S. Publication No. 2016/0286397; hereinafter “Burch”).
As per claim 8, while Shi/Kim teaches verifying one or more additional fingerprints, as discussed above, Shi/Kim does not explicitly teach wherein verifying that the one or more captured subsequent fingerprints matches the authorized fingerprint comprises verifying a match at predetermined intervals as the user utilizes the open application.
Burch teaches these limitations of the claim (See Burch Fig. 1 and paras. [0023], [0026], [0037]: timeout when user is accessing a mobile application, where the user can be prompted to re-authenticate their touch profile. The touch profile can include a fingerprint input)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Shi/Kim with the fingerprinting of Burch. One would have been motivated to combine these references because both references disclose fingerprint authorization while interacting with content, and Burch enhances the user experience by ensuring that the user can prevent access by other users in situations where the user may be away from their device (See Burch para. [0005]).











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145